DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose “the conveying device extends vertically upwards at the supporting framework starting from the fastening plane; and laterally limits the conveying corridor on one side, said vehicle components being transported in the conveying corridor in a manner projecting laterally from the conveying device, and said conveying device being fixed at the supporting framework on the upper side of the fastening plane with the help of fastening means, and said supporting framework being formed by a truss that comprises interconnected supporting beam elements that are longitudinally oriented and interconnected supporting beam elements that are transversely oriented and interconnected supporting beam elements that diagonally run in between” as recited in claim 1.
Hosker (US 2016/0214667) teaches an overhead conveying device (01,30; Fig. 3) to be integrated in an assembly plant in order to transport vehicle components (31) by means of a conveying device (01,30) disposed on the overhead conveying device said overhead conveying device having a supporting framework (03,38), said supporting framework having a length of more than 5 m and a width of more than 2 m (abstract), and said conveying device being mounted at the supporting framework (Fig. 3), and said supporting framework and said conveying device limiting a conveying corridor (32), 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Hosker, and thus, for at least the foregoing reasoning, Hosker does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        11/16/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726